Citation Nr: 0931600	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-00 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
20 percent for service-connected C6-7 herniated nucleus 
pulposus, cervical spondylosis, status-post cervical spine 
surgery.  

2.  Entitlement to a separate disability rating for 
neurologic manifestations of the service-connected C6-7 
herniated nucleus pulposus, cervical spondylosis, status-post 
cervical spine surgery.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty from March 2000 to October 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The Board notes that the only issue on appeal is entitlement 
to an increased disability rating for the Veteran's cervical 
spine disorder.  While the Veteran initially disagreed with 
the disability rating assigned for his lumbar spine disorder 
he failed to submit a timely substantive appeal with regard 
to this issue.  

Also, the Board notes that the Veteran's disability has been 
characterized as C6-7 herniated nucleus pulposus, cervical 
spondylosis, status-post cervical spine surgery with 
radiculopathy to the left upper extremity.  However, under 
note (1) to the general rating formula for diseases and 
injuries of the spine, neurologic manifestations are to be 
rated separately.  

The issue of entitlement to a separate disability rating for 
neurologic manifestations of the service-connected C6-7 
herniated nucleus pulposus, cervical spondylosis, status-post 
cervical spine surgery with radiculopathy to the left upper 
extremity is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The orthopedic manifestations of the Veteran's C6-7 herniated 
nucleus pulposus, cervical spondylosis, status-post cervical 
spine surgery include at least 25 degrees of flexion with 
pain and a combined range of motion of at least 140 degrees.  
.



CONCLUSION OF LAW

The criteria for an initial disability rating greater than 20 
percent for the orthopedic manifestations of C6-7 herniated 
nucleus pulposus, cervical spondylosis, status-post cervical 
spine surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his 
service-connected C6-7 herniated nucleus pulposus, cervical 
spondylosis, status-post cervical spine surgery with 
radiculopathy to the left upper extremity is more disabling 
than currently evaluated.  

Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 
after reiterating its holding in VAOPGCPREC 23-97 that pain 
as a factor must be considered in the evaluation of a joint 
disability with arthritis and that the provisions of 38 
C.F.R. § 4.59 are for consideration.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, 
intervertebral disc syndrome should be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
appropriate for favorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 30 percent evaluation is appropriate 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 20 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, DC 5237 (effective 
September 26, 2003).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243 (effective September 26, 
2003).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, 
Note (2).    

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure. See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].

Factual Background

The Veteran's service treatment records show that he injured 
his neck while lifting weights during military service.  He 
complained of neck pain for nearly four years and underwent 
surgery in August 2005 for herniated nucleus pulposus, C6-7.  
Upon discharge from military service in October 2005 the 
Veteran submitted a claim for service connection for a 
cervical spine disorder.  By rating decision dated in May 
2006 the RO granted service connection for C6-7 herniated 
nucleus pulposus, cervical spondylosis, status-post cervical 
spine surgery with radiculopathy to the left upper extremity, 
assigning a 20 percent disability rating pursuant to DC 5243 
effective October 29, 2005, the day after the Veteran's 
discharge from military service.  The Veteran disagreed with 
the initial disability rating assigned and this appeal 
ensued.    

Evidence relevant to the level of severity of the Veteran's 
cervical spine disorder includes VA examination reports dated 
in March 2006, December 2006, August 2007, and November 2007.  
During the March 2006 general VA examination the Veteran 
reported a history of lifting weights, off and on, and did 
not remember doing anything specifically to hurt his neck at 
any specific time.  He had a sudden onset of waking up one 
morning with stiffness and pain in his neck in 2001 on the 
U.S.S. Roosevelt.  He continuously saw the ships doctors who 
told him to use heat and ice, Motrin, and do strengthening 
exercises.  He was later sent to have a magnetic resonance 
imaging (MRI) scan of the cervical spine which showed 
herniated disc at C6-7 in 2005.  Subsequently, in August 2005 
the Veteran underwent cervical spine surgery at C6-7 where a 
plate and screws were placed.  The surgery did help at first 
but at the time of the examination the Veteran indicated that 
his neck had not gotten any better.  Along with the pain and 
stiffness in his neck, he also developed left arm pain and 
numbness, muscle spasm in the left arm, and cramping in his 
left scapular area.  


The Veteran described the chronic neck pain he experiences as 
constant.  His pains were described as a stiffness when he 
turns his neck and it is like a "catch."  Sometimes, his 
neck cramps up.  The pain radiates to the left shoulder blade 
and latissimus dorsi muscle on the left side and he will 
occasionally get muscle spasms in the left upper forearm and 
left biceps, occasionally left 3rd, 4th, and 5th fingers go 
numb in his dominant right hand.  His pains average 6/10 and 
occasionally go to 8/10.  His pains are usually aggravated by 
looking up or turning in any direction, especially with 
driving a car and looking back to back up the car.  His left 
arm cramps everyday.  He has left scapular pain and cramping 
everyday which is constant.  Occasionally, he develops pain 
in his tailbone.  All of these symptoms above are the same, 
no worse and no better.  He used no braces or supports and 
had no occupation.  It interfered with his daily activities, 
especially with turning his head, looking up, or even driving 
a car.  There were no other additional limitations following 
repetitive use or additional limitation during flareup.  He 
had no incapacitating episodes in the past year and denied 
any urinary or fecal incontinence.  

Physical examination of the cervical spine revealed normal 
curvature, no deformities, and no palpable tenderness.  When 
asked where he had most of his pain, he described the C6-7 
area.  Forward flexion was 0 to 35 degrees with pain at C6-7 
at 35 degrees, -10 degrees secondary to pain; extension was 0 
to 35 degrees with pain at C6-7 at 35 degrees, -10 degrees 
secondary to pain; left and right lateral flexion from 0 to 
40 degrees with some pain at C6-7 at 40 degrees, -5 degrees 
secondary to pain; left and right lateral rotation from 0 to 
70 degrees with pain at C6-7, -10 degrees secondary to pain.  
Active range of motion did not produce any weakness, fatigue, 
or incoordination.  Deep tendon reflexes to the upper 
extremities were 1+ and equal bilaterally.  There were no 
muscle spasms and there was no muscle atrophy present.  There 
were normal motor skills, good grip in both hands, and normal 
gait.  

Physical examination of the left shoulder revealed no 
deformities, no swelling, and no palpable tenderness.  
Forward flexion was from 0 to 170 degrees without pain, 
shoulder abduction was from 0 to 170 degrees without pain, 
and shoulder internal and external rotation was from 0 to 85 
degrees without pain.  Active range of motion did not produce 
any weakness, fatigue, or incoordination.  

The diagnosis was C6-7 herniated nucleus pulposus, cervical 
spondylosis, status-post cervical spine surgery in 2005, 
currently with chronic neck pain and stiffness associated 
with cramping and muscle spasm in the left scapular, left 
upper forearm, and left triceps without any loss of sensation 
or strength of the left arm.

A CT of the cervical spine showed status-post surgery with 
anterior hardware at C6-7.  Mild left neural foraminal 
attenuation due to uncovertebral joint degeneration at C3-4.  
The bony cervical spinal canal and rest of the neural 
foramina were normal.  

During the December 2006 VA examination the Veteran 
reiterated his prior history.  The examiner noted that the 
Veteran weighed 212 pounds, which represented no change.  He 
smoked half a pack of cigarettes one per month and did not 
drink alcohol.  He walks one mile twice per week and had been 
working at Rubbermaid for the last four months in an assembly 
line job, which aggravated his low back pain.  He had been 
having trouble with his low back beginning in July 2006.  The 
pain was 3/10 in severity and with activity increased to 9 or 
10/10.  It radiated down to the left foot and was aggravated 
by standing ten minutes, walking two blocks, lifting 20 
pounds, or driving over 30 minutes. 

The impression was as follows:  1) degenerative disc disease 
of the cervical spine with status-post operative repair in 
August 2005 with continued neck pain, moderate disability, 
currently stable, and 2) degenerative disc disease of the 
lumbar spine with back pain and occasional left leg radiation 
with moderate symptoms and slight progression.  The examiner 
also opined that the Veteran's degenerative disc disease of 
the lumbar spine was secondary to the Veteran's degenerative 
disc disease of the cervical spine.

By rating decision dated in June 2007 the RO granted service 
connection for lumbar spine degenerative disc disease and 
assigned a 10 percent disability rating.  Subsequently, by 
rating decision dated in January 2008 the RO increased the 
Veteran's disability rating for the lumbar spine from 10 
percent to 40 percent.  However, as above, the Veteran has 
only perfected an appeal regarding the cervical spine 
disorder.

During the August 2007 VA examination the Veteran complained 
of daily 6/10 mechanical neck pain and indicated that this 
pain flares up to 7.5/10 intensity three to five times per 
week, which will last from two to 30 minutes.  He also 
complained of left hand and forearm paresthesias in an ulnar 
and median nerve distribution.  He denied any dysthesias.  He 
also stated that his left upper extremity radicular symptoms 
have improved since he underwent cervical spine decompression 
surgery in 2005.

The Veteran indicated that he used a transcutaneous 
electrical nerve stimulation (TENS) unit.  He denied the use 
of other orthopedic assistive devices.  With regard to 
medications, the Veteran indicated that he took Oxycodone, 
Acetaminophen, and Cyclobenzaprine for neck pain.  However, 
the Veteran indicated that these medications are sedating and 
therefore he cannot take them and work and drive.  

With regard to the effect on his employment, the Veteran 
indicated that he was employed as a machine operator in a 
commercial dairy.  He stated that he experienced increased 
neck pain associated with overhead reaching or grasping.  He 
complained mostly of low back pain being aggravated by 
repetitive bending and twisting of the waist at work.  

With regard to the effect on activities of daily living, the 
Veteran stated that he could complete all sedentary routine 
activities of daily living as required.  He also stated that 
he can no longer perform strenuous yard, household, or 
vehicle maintenance/repair tasks as these activities 
aggravate his low back pain.  The Veteran also reported 
increased neck pain associated with overhead reaching and 
grasping.  

Physical examination revealed an average statured, minimally 
obese man who walked freely and briskly without antalgic 
gait.  He used no cane, brace, splint, or other orthopedic 
assistance devices.  There was normal cervical spine 
curvature as well as a four centimeter transverse C-6/7 
anterior cervical incision scar.  This was well-healed, 
nontender, and without sign of inflammation, infection, 
depression, or keloid formation.  There was no cervical 
spinous process, tenderness, or bilateral nuchal trapezius 
muscle tenderness.  

Neurological examination revealed intact sensation to light 
touch for all dermatones of bilateral upper extremities.  
Motor strength was 5/5 for all muscle groups of bilateral 
upper extremities.  Bilateral biceps reflexes were 1/3 and 
the remainder of reflexes were physiologic and symmetric.  
Spurling's sign was negative bilaterally.  

Range of motion was assessed using DeLuca criteria.  Forward 
flexion was 0-45 degrees both pre and post repetitive motion, 
extension was 0-45 degrees both pre and post repetitive 
motion, left lateral flexion was 0-14 degrees pre repetitive 
motion and 10 degrees post repetitive motion, right lateral 
flexion was 0-45 degrees both pre and post repetitive motion, 
left lateral rotation was 0-66 degrees pre repetitive motion 
and 62 degrees post repetitive motion, and right lateral 
rotation was 0-80 degrees both pre and post repetitive 
motion.  The Veteran complained of pain on the extremes of 
extension left lateral flexion and rotation only.  There was 
no apparent weakness, fatigability, or loss of coordination 
during or following three repetitions of range of motion.  

During the November 2007 VA spine examination the Veteran 
reiterated the history of his cervical spine disorder.  The 
Veteran also indicated that he was previously employed at a 
dairy company but had to quit in September 2007 due to his 
low back disorder.  This examination report is specific to 
the Veteran's lumbar spine disorder and does not address his 
cervical spine disorder.

Also of record are VA outpatient treatment reports dated from 
November 2005 to December 2007.  These reports show continued 
treatment for the Veteran's service-connected cervical and 
lumbar spine disorders.    

Analysis

Given the evidence of record, the Board finds that a 
disability rating greater than 20 percent is not warranted 
for the orthopedic manifestations of the Veteran's cervical 
spine disorder under the scheduler criteria.  The Veteran's 
range of motion does not meet the criteria for an increased 
rating under the general rating formula for the spine as 
forward flexion of the cervical spine is greater than 15 
degrees, both with pain and without pain.  During the March 
2006 VA examination the Veteran had forward flexion of the 
cervical spine to 35 degrees and during the August 2007 VA 
examination the Veteran had forward flexion of the cervical 
spine to 45 degrees.  There is also no evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
Thus, a disability rating greater than 20 percent under is 
not warranted.  

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca, 8 Vet. App. at 202, 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
Veteran has shown pain on extremes for range of motion, the 
Board finds that the effects of pain reasonably shown to be 
due to the appellant's service-connected cervical spine 
disorder are, however, already contemplated by the 20 percent 
rating for degenerative disc disease of the cervical spine. 
38 C.F.R. § 4.71a, DC 5243.  There is no objective evidence 
of further dysfunction in the form of atrophy, weakness, or 
deformity.  There is no indication in the current record that 
pain due to disability of the low back causes functional loss 
greater than that contemplated by the currently assigned 20 
percent evaluation. 38 C.F.R. §§ 4.40, 4.45; DeLuca.  
Finally, without taking into consideration his complaints, 
the current 20 percent evaluation could not be justified.

As for a separate disability rating based on neurologic 
manifestations of the Veteran's service-connected cervical 
spine disorder, the Board notes that the Veteran's disability 
has been characterized as C6-7 herniated nucleus pulposus, 
cervical spondylosis, status-post cervical spine surgery with 
radiculopathy to the left upper extremity.  However, under 
note (1) to the general rating formula for diseases and 
injuries of the spine, neurologic manifestations are to be 
rated separately.  

As above, the March 2006 VA examination report showed deep 
tendon reflexes to the upper extremities were 1+ and equal 
bilaterally.  The August 2007 VA examination report showed 
bilateral biceps reflexes to be 1/3 and the remainder of 
reflexes were physiologic and symmetric.  However, it is 
unclear which nerves have been affected, the radial nerves, 
the median nerves, or the ulnar nerves.  Given the 
uncertainty as to which nerves have been affected, the issue 
of entitlement to a separate disability rating for neurologic 
manifestations of the service-connected C6-7 herniated 
nucleus pulposus, cervical spondylosis, status-post cervical 
spine surgery is remanded below.  

Extraschedular Consideration

The Board has also considered whether the Veteran's cervical 
spine disorder presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

In this regard, the Board notes that the Veteran's cervical 
spine disorder has not been shown objectively to interfere 
markedly with his employment (meaning above and beyond that 
contemplated in the assigned schedular rating).  As above, 
while the Veteran is currently unemployed, his unemployment 
is primarily due to his lumbar spine disorder.  He also has 
not been frequently hospitalized for treatment of his 
cervical spine disorder.  

The record does not establish that the rating criteria are 
inadequate for rating the orthopedic manifestations of the 
Veteran's service-connected cervical spine disability.  The 
competent medical evidence of record shows that his cervical 
spine disability is primarily manifested by pain and 
limitation of motion.  Many of the applicable diagnostic 
codes used to rate the Veteran's disability provide for 
ratings based on limitation of motion.  Further, the effects 
of pain and functional impairment have been taken into 
account and are considered in applying the relevant criteria 
in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. 202.  The effects of the Veteran's 
disability have been fully considered and are contemplated in 
the rating schedule; hence, referral for an extraschedular 
rating is unnecessary at this time.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of October 29, 2005, the day 
after his discharge from military service, and a 20 percent 
rating was assigned.  He was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the day 
after his discharge from military service, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

An initial disability rating greater than 20 percent for the 
orthopedic manifestations of C6-7 herniated nucleus pulposus, 
cervical spondylosis, status-post cervical spine surgery is 
denied.  


REMAND

As above, the Veteran's disability has been characterized as 
C6-7 herniated nucleus pulposus, cervical spondylosis, 
status-post cervical spine surgery with radiculopathy to the 
left upper extremity.  However, under note (1) to the general 
rating formula for diseases and injuries of the spine, 
neurologic manifestations are to be rated separately.    

The March 2006 VA examination report showed deep tendon 
reflexes to the upper extremities were 1+ and equal 
bilaterally.  The August 2007 VA examination report showed 
bilateral biceps reflexes to be 1/3 and the remainder of 
reflexes were physiologic and symmetric.  However, it is 
unclear which nerves have been affected, the radial nerves, 
the median nerves, or the ulnar nerves.  Given the 
uncertainty of which nerves have been affected, a VA 
neurological examination should be ordered.   


Accordingly, the case is REMANDED for the following action:
  
1.  Schedule the Veteran for a VA 
neurologic examination to determine the 
nature and extent of the neurologic 
impairment the Veteran suffers due to 
his service-connected cervical spine 
disorder.  The examination should comply 
with AMIE protocols and all neurologic 
residuals should be reported in detail.  
Specifically, the examiner should 
address whether the neurological 
impairment is affecting the radial 
nerves, the median nerves, or the ulnar 
nerves and characterize the extent of 
any related impairment.

The claims folder must be made available 
to the examination for review and any 
indicated studies should be performed.  

2.  After the development requested 
above has been completed to the 
extent possible, the RO/AMC should 
readjudicate the appellant's claims.  
If any benefit sought continues to be 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC). Thereafter, if appropriate, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


